        Case 5:20-cv-03060-SAC Document 8 Filed 08/19/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                       DISTRICT OF KANSAS

JOSHUA ROBERT MUDD,

                         Plaintiff,

v.                                                          Case No. 20-3060-SAC

TRAVIS HENRY, et al.,

                         Defendants.



                         JUDGMENT IN A CIVIL CASE

( )   JURY VERDICT. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

(x)   DECISION BY THE COURT. This action came before the Court. The issues have
      been considered and a decision has been rendered.


      IT IS ORDERED AND ADJUDGED that this matter is dismissed.


Entered on the docket 08/13/20

Dated: August 13, 2020                 TIMOTHY M. O'BRIEN
                                       CLERK OF THE DISTRICT COURT



                                       s/S. Nielsen-Davis
                                       Deputy Clerk
